      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.71 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                                    Case No.: 3:20-cv-00293-L-BGS
12                                       Plaintiff,       ORDER DENYING DEFENDANT’S
13   v.                                                   MOTION TO DISMISS
14   LAWRENCE W. KELLY, et al.,                           [ECF No. 8]
15                                   Defendants.
16
17         Pending before the Court is Defendant Michael K. Murphy’s (“Murphy”) motion
18   to dismiss Plaintiff’s complaint under Rule 12(b)(1) and (6) of the Federal Rules of Civil
19   Procedure. Plaintiff opposed the motion and Defendants replied. The Court decides the
20   matter on the papers submitted and without oral argument. See Civ. L. R. 7.1(d.1). For
21   the reasons stated below, Defendants’ motion to dismiss is DENIED.
22   I.    BACKGROUND
23         Plaintiff suffers from various disabilities and at times relies on mobility devices for
24   mobility including a wheelchair. He alleges that he twice visited O’Sullivan’s Irish Pub
25   of Carlsbad (“O’Sullivan’s”) and encountered several access barriers, including no ASA-
26   compliant disabled parking spaces, no disabled-accessible route connecting parking to the
27   patio, a 13% slope, lack of handrails at stairs or ramps, and lack of grab bars in the
28   restroom, all in violation of the Americans with Disabilities Act, 42 U.S.C. section 12101

                                                      1
                                                                                 3:20-cv-00293-L-BGS
         Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.72 Page 2 of 9



 1   et seq. (“ADA”) and its implementing regulations. Plaintiff alleges he has been deterred
 2   from patronizing O’Sullivan’s due to these barriers.
 3           Plaintiff filed a complaint against Murphy and Lawrence W. Kelly alleging they
 4   own the property where O’Sullivan’s is located. Plaintiff asserts two causes of action: (1)
 5   violation of the ADA; and (2) violation of California’s Unruh Civil Rights Act, Cal. Civ.
 6   Code section 51 et seq. (“Unruh Act” or “Unruh”). He seeks damages and injunctive
 7   relief to remedy the access barriers. The Court has jurisdiction over Plaintiff’s ADA
 8   claim under 28 U.S.C. § 1331.
 9           Murphy filed a motion to dismiss challenging Plaintiff’s constitutional standing to
10   assert his claims, and this Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367
11   over the Unruh Act claim.
12   II.     DISCUSSION
13           A.    Article III Standing
14            Murphy challenges Plaintiff’s Article III standing for purposes of injunctive relief
15   under the ADA. A federal court "may not decide a cause of action before resolving
16   whether the court has Article III jurisdiction." RK Ventures, Inc. v. City of Seattle, 307
17   F.3d 1045, 1056 n.6.1 Federal jurisdiction under Article III depends on the existence of a
18   case or controversy. SEC v. Med. Comm. for Human Rights, 404 U.S. 403, 407 (1972).
19   Standing is required to establish a case or controversy. RK Ventures, 307 F.3d at 1056
20   n.6. Accordingly, the Court first turns to Murphy's argument that Plaintiff has not alleged
21   Article III standing.
22           Article III “requires federal courts to satisfy themselves that the plaintiff has
23   alleged such a personal stake in the outcome of the controversy as to warrant his
24   invocation of federal-court jurisdiction.” Summers v. Earth Island Inst., 555 U.S. 488,
25   /////
26
27
     1
      Unless otherwise noted, internal quotation marks, ellipses, brackets, citations and
28   footnotes are omitted from all quotations.
                                                     2
                                                                                    3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.73 Page 3 of 9



 1   493 (2009). Three elements constitute the “irreducible constitutional minimum” of
 2   standing:
 3         First, the plaintiff must have suffered an “injury in fact” . . .. Second, there
           must be a causal connection between the injury and the conduct complained
 4
           of . . .. Third, it must be likely, as opposed to merely speculative, that the
 5         injury will be redressed by a favorable decision.
 6
 7   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Murphy contends that
 8   Plaintiff has not sufficiently alleged these elements.
 9         The elements of standing “must be supported at each stage of the litigation in the
10   same manner as any other essential elements of the case.” Civil Rights Educ. and
11   Enforcement Ctr. v. Hospitality Prop. Trust, 867 F.3d 1093, 1099 (9th Cir. 2017)
12   (quoting Cent. Delta Water Agency v. United States, 306 F.3d 938, 947 (9th Cir. 2002)).
13   Because this case is at the pleading stage, the Court applies the standard applicable to
14   Rule 12(b)(6) motions.
15         A motion under Rule 12(b)(6) tests the sufficiency of the complaint. Navarro v.
16   Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted where the complaint
17   lacks a cognizable legal theory. Shroyer v. New Cingular Wireless Serv., Inc., 622 F.3d
18   1035, 1041 (9th Cir. 2010). Alternatively, a complaint may be dismissed if it presents a
19   cognizable legal theory yet fails to plead essential facts under that theory. Robertson v.
20   Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984). A pleading must contain
21   “a short and plain statement of the grounds for the court’s jurisdiction . . ..” Fed. R. Civ.
22   P. 8(a)(1). Plaintiff’s allegations must provide “fair notice” of the claim being asserted
23   and the “grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
24   555 (2007).
25         In reviewing a Rule 12(b)(6) motion, the Court must assume the truth of all factual
26   allegations and construe them most favorably to the nonmoving party. Huynh v. Chase
27   Manhattan Bank, 465 F.3d 992, 997, 999 n.3 (9th Cir. 2006). However, legal
28   conclusions need not be taken as true merely because they are couched as factual

                                                   3
                                                                                  3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.74 Page 4 of 9



 1   allegations. Twombly, 550 U.S. at 555. Similarly, “conclusory allegations of law and
 2   unwarranted inferences are not sufficient to defeat a motion to dismiss.” Pareto v. Fed.
 3   Deposit Ins. Corp., 139 F.3d 696, 699 (9th Cir. 1998).
 4           Article III “requires that the party seeking review be himself among the injured.”
 5   Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972). A plaintiff has sustained an injury
 6   in fact only if he can establish “an invasion of a legally protected interest which is (a)
 7   concrete and particularized; and (b) actual or imminent, not conjectural or hypothetical.”
 8   Lujan, 504 U.S. at 560.
 9           Where, as here, a party seeks injunctive relief, “past exposure to illegal conduct
10   does not in itself show a present case or controversy.” Los Angeles v. Lyons, 461 U.S.
11   95, 102 (1983). Instead, the plaintiff must allege “continuing, present adverse effects”
12   stemming from the defendant's actions. Id. A plaintiff experiences continuing adverse
13   effects where a defendant's failure to comply with the ADA deters him from making use
14   of the defendant's facility. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 953 (9th
15   Cir. 2011) (en banc). This is referred to as the “deterrent effect doctrine.” Id. at 949–50.
16           [W]hen a plaintiff who is disabled within the meaning of the ADA has actual
             knowledge of illegal barriers at a public accommodation to which he or she
17
             desires access, that plaintiff need not engage in the “futile gesture” of
18           attempting to gain access in order to show actual injury.
19
20   Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1135 (9th Cir. 2002). “So long as
21   the discriminatory conditions continue, and so long as a plaintiff is aware of them and
22   remains deterred, the injury under the ADA continues.” Id. at 1137.
23           Courts take a broad view of constitutional standing in civil rights cases, especially
24   where, as under the ADA, private enforcement suits “are the primary method of obtaining
25   compliance with the Act.” Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 (1972);
26   see also 42 U.S.C. § 12188(a) (providing private right of action for injunctive relief
27   against public accommodations that violate the ADA).
28   /////

                                                    4
                                                                                  3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.75 Page 5 of 9



 1         Where a plaintiff has not actually visited a place of public accommodation because
 2   she was deterred by noncompliance with the ADA but intends to visit when non-
 3   compliance is cured, the allegations are sufficient to allege an injury-in-fact for purposes
 4   of Article III standing, even if the plaintiff did not personally encounter any access
 5   barriers and the only reason she is motivated to visit is to test for ADA compliance. See
 6   Civil Rights Educ., 867 F.3d at 1099; Pickern, 293 F.3d 1136-37 (“[O]nce a plaintiff has
 7   actually become aware of discriminatory conditions existing at a public accommodation,
 8   and is thereby deterred from visiting or patronizing that accommodation, the plaintiff has
 9   suffered an injury.” . The injury continues so long as equivalent access is denied.”).
10   Further, a plaintiff’s status as ADA tester does not deprive him or her of standing. Civil
11   Rights Educ., 867 F.3d at 1102.
12         Here, Plaintiff alleged he went to O’Suillvan’s to purchase a drink and confirm that
13   it was accessible to persons with disabilities but encountered access barriers. (Compl.
14   (doc. no. 1) at 3-4.) In this regard, he “experienced” a “difficulty” and “is being deterred
15   from patronizing” O’Sullivan’s but intends to return “for the dual purpose of availing
16   himself of the goods and services offered to the public and to ensure [it] ceases evading
17   its responsibilities under federal and state law.” (Id. at 5.) These allegations are
18   sufficient to allege injury-in-fact and causation elements of Article III standing for
19   purposes of the ADA.
20         Murphy contends Plaintiff lacks standing because he failed to allege a likelihood
21   that the requested injunction enjoining Defendants from further violations of the ADA
22   would provide meaningful relief. (Mot. (doc. no. 8-1) at 7; cf. Compl. at 9.) The Court
23   disagrees because Plaintiff alleged he is likely to visit O’Sullivan’s again. First, he
24   alleged he actually went to O’Sullivan’s before filing this action. “[P]ast actions may
25   constitute evidence bearing on whether there is a real and immediate threat of repeated
26   injury.” Civil Rights Educ., 867 F.3d at 1100. Further, “plans for future visits and status
27   as an ‘ADA tester who has filed many similar lawsuits’” are also relevant. Plaintiff
28   alleged, “Upon being informed that [O’Sullivan’s] has become fully and equally

                                                   5
                                                                                  3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.76 Page 6 of 9



 1   accessible, he will return within 45 days as a ‘tester’ for the purpose of confirming . . .
 2   accessibility.” (Compl. at 5.) Murphy admits that Plaintiff has filed copious ADA
 3   lawsuits against various businesses. (Reply (doc. no. 10) at 2.) Finally, Plaintiff requests
 4   an injunction enjoining Defendants from further ADA violations. (Compl. at 9.) This is
 5   sufficient to show that, if Plaintiff prevails and receives the requested relief, his injury
 6   will be redressed. See Civil Rights Educ., 867 F.3d at 1102.
 7           For the foregoing reasons, Plaintiff has sufficiently alleged Article III standing for
 8   purposes of the ADA.
 9           B.    Supplemental Jurisdiction over the Unruh Claim
10           “[C]onsiderations of judicial economy, convenience and fairness to litigants
11   support a wide-ranging power in the federal courts to decide state-law claims in cases that
12   also present federal questions.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 349
13   (1988) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)).
14   Because the Court has federal subject matter jurisdiction over the ADA claim pursuant to
15   28 U.S.C. § 1331, it “shall have supplemental jurisdiction over all other claims that are so
16   related to claims in the action within such original jurisdiction that they form part of the
17   same case or controversy under Article III of the United States Constitution.” 28 U.S.C.
18   § 1367(a).
19           A state law claim is part of the same case or controversy when it shares a common
20   nucleus of operative facts with the federal claims and the state and federal claims would
21   normally be resolved in the same judicial proceeding. Trustees of the Constr. Indus. and
22   Laborers Health and Welfare Trust v. Desert Valley Landscape & Maint., Inc., 333 F.3d
23   923, 925 (9th Cir. 2003). Plaintiff’s State law Unruh claim shares the same nucleus of
24   operative facts with his ADA claim; accordingly, the Court has supplemental jurisdiction.
25           Defendant requests the Court to decline to exercise supplemental jurisdiction
26   arguing that the Unruh claim substantially predominates over the ADA claim and
27   exceptional circumstances warrant declining jurisdiction.
28   /////

                                                    6
                                                                                   3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.77 Page 7 of 9



 1         The district courts may decline to exercise supplemental jurisdiction over a
           claim under subsection (a) if—
 2
 3         [¶]
           (2) the claim substantially predominates over the claim or claims over which
 4
           the district court has original jurisdiction,
 5         [¶] or
           (4) in exceptional circumstances, there are other compelling reasons for
 6
           declining jurisdiction.
 7
 8   28 U.S.C. § 1367(c). “[U]nless a court properly invokes a section 1367(c) category in
 9   exercising its discretion to decline to entertain pendent claims, supplemental jurisdiction
10   must be asserted.” Executive Software N. Am, Inc. v. U.S. Dist. Ct. (Page), 24 F.3d 1545,
11   1556 (9th Cir. 1994), rev’d on other grounds (emph. added).
12         Murphy contends that the Unruh claim substantially predominates the ADA claim
13   for two reasons. First, while both statutes provide for injunctive relief, only the Unruh
14   Act also provides for damages. See Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002)
15   (ADA); Botosan v. Paul McNally Realty, 216 F.3d 827, 834-35 (9th Cir. 2000) (Unruh
16   Act); Cal. Civ. Code § 52(a). If Plaintiff proves all violations he alleges in his complaint,
17   he could be entitled to recover a minimum of $36,000 in damages under the Unruh Act.
18   (See Compl. at 4, 9.) Second, Murphy argues that Plaintiff “places intentionality at the
19   heart of his claims for relief.” (Mtn at 4.) In this regard, Plaintiff alleges that
20   Defendants’ violations were knowing because they “have been previously put on notice
21   that [O’Sullivan’s] is inaccessible to Plaintiff.” (Compl. at 8.)
22         The Court is not persuaded by Murphy’s arguments. Murphy cites no binding
23   authority for the proposition that Unruh claims predominate ADA claims because of the
24   potential to recover substantial damages. (See Mtn. at 4-6; Reply at 3-5.) ADA
25   violations form the basis for both of Plaintiff’s claims. (See Compl. at 4, 8.)
26   Accordingly, Plaintiff will have to prove ADA violations to prevail on either of his
27   claims. Although Plaintiff is seeking damages under the Unruh Act, he does not have to
28   prove actual damages to recover statutory damages. See Botosan, 216 F.3d at 834-35.

                                                    7
                                                                                   3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.78 Page 8 of 9



 1   Murphy further argues that the issue of intent is at the heart of Plaintiff’s Unruh claim,
 2   suggesting that proof of intent is necessary to recover under the Unruh Act but not the
 3   ADA. Although Plaintiff alleged that Defendants were on prior notice of the violations,
 4   proof of intent is not required for either claim in this case. See Lentini v. Cal. Ctr for the
 5   Arts, 370 F.3d 837, 846 (9th Cir. 2004) (ADA); Munson v. Del Taco, Inc., 46 Cal.4th
 6   661, 670-73 (2009) (Unruh claim based on an ADA violation). The Court is not
 7   persuaded that the allegation of prior notice renders the Unruh claim predominant so as to
 8   justify burdening two courts with the same dispute and the risk of inconsistent rulings.
 9   See Carnegie-Mellon Univ., 484 U.S. at 351 (“values of economy, convenience, fairness
10   and comity” (“Gibbs values”)).
11         Alternatively, Murphy argues the Court should decline to exercise supplemental
12   jurisdiction pursuant of 28 U.S.C. § 1367(c)(4), a “catchall” provision, Executive
13   Software, 24 F.3d at 1557, which applies to “exceptional circumstances” presenting
14   “other compelling reasons.” Under this provision, the grounds for declining jurisdiction
15   are “extended beyond the circumstances identified in subsections (c)(1)-(3) only if the
16   circumstances are quite unusual.” Id. at 1558. Accordingly, “declining jurisdiction
17   outside subsections (c)(1)-(3) should be the exception rather than the rule.” Id. To
18   properly decline supplemental jurisdiction under subsection (c)(4), a court “must
19   articulate why the circumstances of the case are exceptional in addition to inquiring
20   whether the balance of the Gibbs values provide compelling reasons for declining
21   jurisdiction in such circumstances.” Id.
22         Murphy argues this case presents exceptional circumstances because California
23   legislature “adopted more stringent pleading requirements to deter baseless claims and
24   vexatious litigation.” (Mtn at 5 (citing Cal. Civ. Proc. Code § 435.50).) Although
25   Murphy contends that Plaintiff is a frequent filer, having filed 100 cases in the past three
26   years in this District (Mtn at 5), he does not claim that Plaintiff is a vexatious litigant or
27   that his claims are baseless. Like state courts, federal courts have a process for curbing
28   vexatious litigation. Murphy has not availed himself of this process. Further, Murphy

                                                    8
                                                                                    3:20-cv-00293-L-BGS
      Case 3:20-cv-00293-L-BGS Document 11 Filed 02/09/21 PageID.79 Page 9 of 9



 1   contends that Plaintiff is forum shopping. Plaintiff had two fora available to file this
 2   action. Other than pointing to procedural advantages of the federal forum, Murphy does
 3   not contend that Plaintiff’s choice was unlawful or otherwise inappropriate. Murphy
 4   cites no binding authority (see Mtn at 5-6), and the Court is aware of none, for the
 5   proposition that these circumstances are exceptional under subsection (c)(4) so as to
 6   justify declining supplemental jurisdiction. Finally, Murphy’s contention that retaining
 7   jurisdiction over the Unruh claim would be contrary to the Gibbs value of comity (Mtn at
 8   5) is equally unsupported. Based on the foregoing, the Court does not find that this case
 9   presents exceptional circumstances or compelling reasons sufficient to justify burdening
10   two courts with the same dispute and the risk of inconsistent rulings.
11         For the foregoing reasons, Defendant Michael K. Murphy’s motion to dismiss is
12   denied.
13         IT IS SO ORDERED.
14
15   Dated: February 9, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                                 3:20-cv-00293-L-BGS
